Exhibit 10.2

 

UNIVERSAL HEALTH SERVICES, INC.

2005 STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

OPTION AGREEMENT, made as of the      day of                     , 200    , by
and between UNIVERSAL HEALTH SERVICES, INC., a Delaware corporation (the
“Company”), and                     , a non-employee director of the Company
(the “Optionee”), residing at                             .

 

WITNESSETH:

 

WHEREAS, pursuant to the Company’s 2005 Stock Incentive Plan (the “Plan”), the
Company desires to afford the Optionee an opportunity to purchase shares of the
Company’s Class B Common Stock, par value $.01 per share (the “Common Stock”),
as hereinafter provided.

 

NOW, THEREFORE, in consideration of the premises and of the mutual promises
hereinafter contained, the parties hereto agree as follows:

 

1. Grant of Option. The Company hereby grants to the Optionee an option (the
“Option”) to purchase all or any part of an aggregate of              shares of
Common Stock on the terms and conditions hereinafter set forth. The Option is
not intended to be an “incentive stock option” within the meaning of Section 422
of the Internal Revenue Code of 1986, as amended.

 

2. Exercise Price. The purchase price of the shares of Common Stock covered by
the Option shall be $             per share, which is not less than one hundred
percent (100%) of the fair market value of a share of Common Stock on the date
of grant. Payment shall be made in the manner prescribed in Paragraph 6 hereof.

 

3. Term of Option. The term of the Option shall be for a period of five
(5) years from the date hereof, subject to earlier termination as provided in
Paragraph 5 hereof. The Option shall be exercisable by the Optionee as follows:
[(i) after the Option has been outstanding for              (from the date of
grant), the Optionee may purchase      percent (    %) of the total shares
subject to the Option; (ii) after the Option has been outstanding for
            , the Optionee may purchase up to      percent (    %) of the total
shares subject to the Option; (iii) after the Option has been outstanding for
            , the Optionee may purchase up to      percent (    %) of the total
shares subject to the Option; and (iv) after the Option has been outstanding for
            , the Optionee may exercise the Option as to any or all of the
shares subject thereto] Notwithstanding the preceding sentence, the Option shall
immediately become fully exercisable upon a Change in Control (as defined in the
Plan) of the Company.

 

4. Nontransferability. The Option may not be assigned or transferred except upon
the Optionee’s death to a beneficiary designated by the Optionee in a manner
prescribed or approved for this purpose by the Committee or, if no designated
beneficiary shall survive the Optionee, pursuant to the Optionee’s will or by
the laws of descent and distribution, and the Option may be exercised during the
Optionee’s lifetime only by the Optionee. Any attempted assignment, transfer,
pledge, hypothecation or other disposition of the Option contrary to the
provisions hereof, and the levy of any execution, attachment, or similar process
upon the Option, shall be null and void and without effect.



--------------------------------------------------------------------------------

5. Termination of Service. Upon the termination of the Optionee’s service with
the Company for any reason other than death or disability (as determined by the
Board), (i) that portion of the Option, if any, which is not then exercisable
shall immediately terminate, and (ii) that portion of the Option, if any, which
is then exercisable may be exercised by the Optionee during the ninety (90) day
period following such termination of service, but in no event later than the
expiration date of the Option, and shall thereupon terminate. Upon the
termination of the Optionee’s service with the Company on account of death or
disability (as determined by the Board), the Option shall be immediately and
automatically accelerated and become fully exercisable and shall remain
exercisable by the Optionee (or by the Optionee’s personal representative, heir
or legatee, in the event of death) during the one (1) year period following such
termination of service, but in no event later than the expiration date of the
Option, and shall thereupon terminate.

 

6. Method of Exercising Option. To the extent exercisable, the Option may be
exercised in whole or in part by delivering to the Secretary of the Company
(a) a written notice specifying the number of shares to be purchased, and
(b) payment in full of the exercise price, together with the amount, if any,
deemed necessary by the Company to enable it to satisfy any tax withholding
obligations attributable to the exercise. The exercise price shall be payable in
cash or by check, by means of a cashless exercise procedure, in the form of
unrestricted shares of Common Stock (to the extent of the Fair Market Value
thereof) or, subject to applicable law, by any other form of consideration
deemed appropriate by the Committee.

 

7. Notices. Each notice relating to this Agreement shall be in writing and
delivered in person or by first class mail, postage prepaid, to the proper
address. Each notice shall be deemed to have been given on the date it is
received. Each notice to the Company shall be addressed to it at its principal
office, 367 South Gulph Road, P.O. Box 61558, King of Prussia, Pennsylvania
19406-0958 (Attention: Corporate Secretary). Each notice to the Optionee or
other person or persons then entitled to exercise the Option shall be addressed
to the Optionee or such other person or persons at the Optionee’s address set
forth in the heading of this Agreement. Anyone to whom a notice may be given
under this Agreement may designate a new address by notice to that effect.

 

8. Provisions of Plan Control. The provisions of the Plan, the terms of which
are incorporated in this Agreement, shall govern if and to the extent that there
are inconsistencies between those provisions and the provisions hereof. The
Optionee acknowledges receipt of a copy of the Plan prior to the execution of
this Agreement.

 

9. Enforceability. This Agreement shall be binding upon the Optionee, his/her
estate, his/her personal representatives and beneficiaries. This Agreement
constitutes the entire agreement between the parties with respect to the subject
matter hereto and supersedes any and all prior agreements and understandings
between the parties hereto. This Agreement may not be modified, other than as
provided in the Plan, except by written instrument executed by the parties
hereto.

 

-2-



--------------------------------------------------------------------------------

10. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to its
principles of conflict of laws.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

UNIVERSAL HEALTH SERVICES, INC. By:  

 

--------------------------------------------------------------------------------

    Name: Steve Filton     Title: Sr. Vice President and CFO

By:  

 

--------------------------------------------------------------------------------

    Name:      

 

-3-